Citation Nr: 0916133	
Decision Date: 04/30/09    Archive Date: 05/07/09

DOCKET NO.  05-31 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to service connection for an acquired 
psychiatric disorder claimed as depression.

2. Entitlement to service connection for sleep disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel




INTRODUCTION

The Veteran had active service from July 1970 until March 
1972.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a July 2003 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Houston, 
Texas.


FINDINGS OF FACT

1. Symptoms of major depressive disorder were reported in 
service but were 
not reported again until many years following separation; 
there is no competent evidence causally relating symptoms of 
major depressive disorder to active service.

2. Complaints of a sleep disorder were reported in service 
but were not reported again until many years following 
separation from service; there is no competent evidence 
causally relating current symptoms of sleep disorder to 
active service.


CONCLUSIONS OF LAW

1. An acquired psychiatric disorder was not incurred in or 
aggravated by service, nor may it be presumed to have been 
incurred or aggravated therein. 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5103(a), 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 3.307, 3.309. 3.310(a) (2008).

2. A sleep disorder was not incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103(a), 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
3.310(a) (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See, Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

The Board acknowledges that, in the present case, complete 
notice was not issued prior to the adverse determination on 
appeal.  Under such circumstances, VA's duty to notify may 
not be "satisfied by various post-decisional communications 
from which a claimant might have been able to infer what 
evidence the VA found lacking in the claimant's 
presentation."  Rather, such notice errors may instead be 
cured by issuance of a fully compliant notice, followed by 
readjudication of the claim.  See, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (where notice was not provided 
prior to the RO's initial adjudication, this timing problem 
can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the 
RO); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect).  

In this case, the VCAA duty to notify was satisfied by way of 
letters sent to the Veteran in June 2003 and April 2006 that 
fully addressed all notice elements.  The letters informed 
the appellant of what evidence was required to substantiate 
the claims and of the division of responsibility between VA 
and a claimant in developing an appeal.  Additionally, the 
April 2006 letter explained how VA determines disability 
evaluations and effective dates.  Therefore, the Veteran was 
"provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  Furthermore, 
the claims were readjudicated with the issuance of a 
supplemental statement of the case in December 2008.  
Consequently, the Board finds that any timing deficiency has 
been appropriately cured and that such deficiency did not 
affect the essential fairness of the adjudication.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

Based on the foregoing, adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claims.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the Veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the Veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, a letter was sent to the Veteran in November 
2008 notifying him that he had been scheduled for a VA 
examination and the repercussions for a failure to report for 
the examination.  Records indicate that the Veteran failed to 
report for the examination.  Thus, although the requirements 
of McLendon call for an examination here, reasonable efforts 
to that end were undertaken by the RO.  In this regard, it is 
noted that the duty to assist is not a one-way street. Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  Here the 
Veteran's lack of cooperation in reporting for his 
examination, without a showing of good cause, absolves VA of 
further obligation in this regard.  Indeed, it appears 
further development would serve no useful purpose and would 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran.   See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

The Board further notes that in a statement of September 
2005, the Veteran claims to have been treated for mental 
disorders by private physicians since 1998.  In a June 2003 
letter the Veteran was requested to provide VA with 
additional information including evidence from hospitals, 
clinics and private physicians that have provided treatment 
since military service.  The Veteran has failed to provide 
any additional relevant evidence of private treatment. 

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See, Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the Veteran's 
service treatment records, as well as post-service reports of 
VA treatment and evaluation.  Moreover, the Veteran's 
statements in support of the claim are of record.

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Applicable Laws and Regulations 

The Veteran is claiming entitlement to service connection for 
major depressive disorder and sleep disorder.  Under the 
relevant laws and regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, (West 2002).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 
C.F.R. § 3.303(d) (2008).  The Board must determine whether 
the evidence supports the claim or is in relative equipoise, 
with the appellant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

More generally speaking, service connection requires that 
there be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability. See, 
Hickson v. West, 12 Vet. App. 247, 253 (1999). The absence of 
any one element will result in the denial of service 
connection. Coburn v. Nicholson, 19 Vet. App. 427, 431 
(2006).

Service Connection for an Acquired Psychiatric Disorder

The Veteran claims to be suffering from a major depressive 
disorder at a result of active service.  In evaluating the 
claim, the Veteran's service treatment records have been 
reviewed.  These records reveal a physician's notation of 
"nervousness" in September 1971.  Nervousness was again 
noted in an October 1971 record.  Another October 1971 record 
contained an assessment of passive dependent personality.  
Next, in February 1972, the Veteran reported to an Army 
health clinic with feelings of depression.  Finally, the 
Veteran self-reported nervousness and depression during his 
separation examination in February 1972.  The remaining 
available service treatment records are silent for symptoms, 
diagnosis or treatment of any depressive disorder. 

Following separation from active service in February 1972, 
the evidence first shows of a mental disorder in a VA 
progress note dated in September 2005.  At that time, it was 
noted that the Veteran had a prior history of anxiety, though 
no current diagnosis was explicitly noted.  In a February 
2006 VA report, there was a diagnosis of dementia, not 
otherwise specified.  Dementia was again noted in subsequent 
VA records.  Anxiety disorder is also noted, in a November 
2005 VA clinical record.  

Based on the above, the evidence does not support a grant of 
service connection for an acquired psychiatric disorder.  
Indeed, although there were some in-service complaints and 
treatment referable to anxiety, the post-service record fails 
to show treatment until 2005, over 30 years following 
separation.  In this regard, evidence of a prolonged period 
without medical complaint, and the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  

The Board notes that the Veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current emotions and other 
experienced symptoms. See Layno v. Brown, 6 Vet. App. 465 
(1994).  Moreover, the U.S. Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that in certain 
situations, lay evidence can even be sufficient with respect 
to establishing medical matters such as a diagnosis.  
Specifically, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007), the Federal Circuit commented that competence to 
establish a diagnosis of a condition can exist when (1) a 
layperson is competent to identify the medical condition, (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
Similarly, the U.S. Court of Appeals for Veterans Claims has 
held that when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable of 
lay observation. Barr v. Nicholson, 21 Vet. App. 303 (2007).

In the present case, the Veteran's psychiatric symptoms are 
found to be capable of lay observation and thus his 
statements constitute competent evidence.  The Board must now 
consider the credibility of such evidence.  Again, the post-
service record fails to demonstrate any treatment until 
several years after separation from active service.  In light 
of this, the Veteran's current statements to the effect that 
he has experienced continuous symptomatology since active 
service, while competent, are not deemed to be credible.  
Therefore, the absence of documented treatment is found to be 
more probative than the Veteran's competent statements.  
Accordingly, continuity of symptomatology is not established 
by either the competent evidence or the veteran's own 
statements.  Moreover, no competent medical evidence causally 
relates any current acquired psychiatric disorder to active 
service.  The Veteran himself may believe that such a nexus 
exists.  However, the question of etiology in this case 
involves complex medical issues which he is not competent to 
address.  Jandreau, supra.  

Finally, the Board has considered whether service connection 
is warranted on a presumptive basis.  However, the evidence 
of record does not demonstrate the presence of any psychosis 
as enumerated under 38 C.F.R. § 3.384.  Without such 
psychosis, the chronic disease presumption under 38 C.F.R. 
§ 3.309(a) is not for application.  

In conclusion, there is no support for a grant of service 
connection for a major depressive disorder.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable. See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

Service Connection for a Sleep Disorder

The Veteran also claims to suffering from a sleep disorder.  
In evaluating the claim, the Veteran's service treatment 
records have been reviewed.  These records reveal reports of 
sleeplessness and insomnia in April 1971 and October 1971.  
The Veteran also indicated frequent trouble sleeping during 
his separation examination in February 1972.  The remaining 
available service treatment records are silent for symptoms, 
diagnoses or treatment of any sleep disorder. 

Following separation from active service in February 1972, 
the evidence first shows treatment for a sleep disorder in 
October 2005.  At that time the Veteran reported in a VA 
treatment record that he was having trouble getting to sleep 
and staying asleep.

In considering the medical history as detailed above, the 
Board notes, as discussed in the previous section, that the 
Veteran may be competent to discuss observable symptoms. 
Layno, Jandreau, Barr. The Board also notes that the amount 
of time that elapsed between military service and first post-
service treatment can be considered as evidence against the 
claim. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  
In the present case, the Veteran's disturbed sleep is found 
to be capable of lay observation and thus his statements 
constitute competent evidence.  The Board must now consider 
the credibility of such evidence.  Again, only three in-
service records document complaints referable to a sleep 
disorder, including the Veteran's self-reported claim of poor 
sleep on separation from active service.  However, the post-
service records fail to demonstrate any reference to abnormal 
sleep until more than three decades after separation from 
active service.  While sincere in his beliefs, in light of 
these factors, any current statements to the effect that he 
has experienced continuous symptomatology since active 
service, while competent, are not deemed to be credible.  
Therefore, the absence of documented treatment is found to be 
more probative than the Veteran's competent statements.  
Accordingly, continuity of symptomatology is not established 
by either the competent evidence or the Veteran's own 
statements. 

The Board also notes the lack of medical evidence 
establishing a nexus between the claimed in-service sleep 
disorder and the Veteran's currently claimed sleep disorder.

In conclusion, there is no support for a grant of service 
connection for a sleep disorder.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable. See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for an acquired psychiatric disorder 
claimed as depression is denied.

Service connection for sleep disorder is denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


